UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 20, 2014 WORTHINGTON INDUSTRIES, INC. (Exact Name of Registrant as Specified in its Charter) Ohio (State or Other Jurisdiction of Incorporation) 1-8399 (Commission File Number) 31-1189815 (IRS Employer Identification No.) 200 Old Wilson Bridge Road, Columbus, Ohio (Address of principal executive offices) 43085 (Zip Code) Registrant’s telephone number, including area code:(614) 438-3210 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
